DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction and Status of Claims
An amendment, filed 12/27/2021, is acknowledged. Claims 126 – 134 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/27/2021.

Claims 111 – 125 are currently pending in the application and under consideration for this office action.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The 

The abstract of the disclosure is objected to because:
The abstract of the disclosure is only 49 words in length, and thereby does not meet the guidelines for proper language and format for an abstract of the disclosure.
Correction is required.  See MPEP § 608.01(b).

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 900, described in the disclosure as the method shown in Fig. 9; 1000, described in the disclosure as the method shown in Fig. 10; 1100, described in the disclosure as the method shown in Fig. 11; 1200, described in the disclosure as the method shown in Fig. 12; and 1400, described in the disclosure as the method shown in Fig. 14.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 111 and 124 – 125 objected to because of the following informalities:
Regarding claim 111, the Examiner respectfully recommends Applicant amend “through one more nozzles” on lines 3-4 to “through the one or more nozzles”, as it appears that several words are missing from the claim language.
Regarding claims 124 and 125, the claims each recite the limitation “powdered metal”. The Examiner respectfully recommends Applicant amend “powdered metal” to “sinterable powdered metal” to improve clarity and consistency of claim language.
Appropriate correction is required.

Claim Rejections - 35 USC § 112







The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 118 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 118, the claim recites “wherein the method further comprises: lowering, via the jacket, an effective volume fraction”. The as-filed disclosure does not ever disclose the lowering of an effective volume fraction, of any material. In fact, the term “effective volume fraction” is never used in the as-filed disclosure. Further, with respect to the possibility for implicit or inherent support for the aforementioned claim limitation, there are issues of indefiniteness under 35 USC 112(b), discussed later is this correspondence, which prevent a proper analysis of the claim’s implicit or inherent support within the as-filed disclosure form being completed.
Moreover, it is noted that claim 118 was entered in a preliminary amendment dated 5/1/2019, which is later than the filing date of the application. Thus, it is not part of the original disclosure of the application (see MPEP 714.01(e)).



The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 111 – 125 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claims 111, 121, and 122, the claims each recite the limitation “the powder material” (Claim 111, L 19; Claim 121, L 1) or “the powder” (Claim 122, L 1). There is insufficient antecedent basis for this limitation within the claim. The Examiner respectfully recommends Applicant to either a) amend each of these terms to “the sinterable powdered metal”, or b) amend “a sinterable powdered metal” on line 7 of claim 111 to “a powder material” and amend “the powder” in claim 122 to “the powder material” to provide proper antecedent basis. The Examiner notes that if Applicant elects to amend in the manner suggested under option b), claims 124 and 125 must be amended to avoid issues of lack of antecedent basis as well.
Regarding claim 114, the claim recites “wherein a concentration of the first binder is lower than a concentration of the second binder”. However, claim 114 is dependent upon independent claim 111, which states “the feed stock including: a core… selected to include a binder system… the binder system comprising a first binder and a second binder”, as well as dependent claim 113, which states “wherein the first binder and second binder are formed of the same binder”. Thus, claim 114 requires the first and second binders, which are actually required to be formed of the same binder and are present in the same structure, to be present in different concentrations. The Examiner finds this to be impossible, as according to the prior claim limitations, it would be impossible to distinguish between the “first” binder and “second” binder, if they are the same binder and both present in the core of the filament.
Regarding claim 118, the claim recites “wherein the method further comprises: lowering, via the jacket, an effective volume fraction”. The claim is unclear as it is not specified what the 
For the purpose of compact prosecution, the Examiner has interpreted “lowering, via the jacket, an effective volume fraction” to be equivalent to lowering the effective volume fraction of the jacket, relative to the total volume of the filament-based feedstock.
Regarding claim 120, the claim recites “wherein the primary binder has a molecular weight of greater than about 100,000 g/mol”. There is insufficient antecedent basis for the limitation “the primary binder” within the claim. Claim 111, of which claim 120 is dependent upon, recites “a first binder” and “a second binder”, and thus it is unclear if “the primary binder” is meant to refer to the first or the second binder, or to an entirely different binder.
To overcome the rejection, the Examiner respectfully recommends Applicant amend the claim to clarify which binder is being referred to as “the primary binder”. For the purpose of compact prosecution, the Examiner has interpreted “the primary binder” as being equivalent to “the first binder”.
Claims 112 – 125 are additionally rejected for their dependence on any of the above mentioned claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 111, 113 – 117, and 119 – 125 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2017/009190 (“Van Der Schaaf”; of record).
Regarding claim 111, Van Der Schaaf teaches a method of additive manufacturing (P 1, L 7-9), the method comprising: moving one or more nozzles along an extrusion path relative to a build plate (P 1, L 21-23); extruding a two component extrudable filament-based feedstock through the one or more nozzles, the extrusion forming a three-dimensional object along an extrusion path (P 31, L 18-22), the feedstock including: a core (P 3, L 10) selected to include a binder system (P 3, L 17-18) and a sinterable powdered metal suspended within the binder system (P 3, L 15-16), the binder system comprising a first binder (P 3, L 16-17) and a second binder (P 3, L 16-17 – “at least one binder”; it is further noted that the scope of the claims allows the first and second binder to be the same binder [see, for example, dependent claim 113]), the first binder and second binder including a first polymer (P 3, L 20); a jacket formed around the core (P 3, L 10-11 – “shell material”), the jacket including a second polymer (P 3, L 25-28), the jacket being sufficiently viscous to be extruded (P 3, L 37-39); exposing the three-dimensional object to a chemical solution 
Regarding the claimed difference in toughness between the core material and the jacket material, Van Der Schaaf teaches that by using shell (i.e. jacket) material which surrounds the core of the filament, core material may contain higher loads of inorganic powder, or binders/other additives which result in the core being more brittle (P 4, L 3-6). An ordinarily skilled artisan would appreciate such a teaching to mean that the shell/jacket material of the filament taught by Van Der Schaaf has a greater toughness than the core material of the filament. 
Moreover, Van Der Schaaf teaches that without the presence of the shell material when using such brittle core material, it is not possible to consistently feed the highly brittle, ultra-low viscosity core-only material in conventional machines used in fused filament fabrication processes (P 4, L 6-8 & 11-13). An ordinarily skilled artisan would appreciate such a teaching to imply that when the shell/jacket material is indeed present, it is tough enough to be gripped by a feed mechanism without breaking, and would be viscous enough to be extruded.
Regarding claim 113, Van Der Schaaf teaches that the core material may be composed of only a single binder, containing only component b1), for example (P 3, L 18). In such a case, the Examiner notes that a hypothetical “first binder” and “second binder” of Van Der Schaaf would be made of the same binder. 
114, regarding the language of the claim, the Examiner notes that as the “first binder” is removed during the exposing of the three-dimensional object to a chemical solution according to claim 111, and the “second binder” remains to support a shape of the three-dimensional object, the instant claim, which claims that the concentration of the “second binder” is greater than the concentration of the “first binder” seems to essentially require that a majority of the binder in the core remains present, after exposing of the three-dimensional object to a chemical solution.
Van Der Schaaf teaches that during chemical debinding step d), it is preferable that at least 40% by weight of binder/shell material have been removed (P 34, L 26-27). According to the interpretation given previously, in the case that 40% of material is removed, such material is drawn to the “first binder”, as it was removed in the step corresponding to removal of the first binder. 60% remains, such material is drawn to the “second binder”, as it remains to support the shape of the three-dimensional object. Thus, in such a case, a concentration of the first binder is lower than a concentration of the second binder. As such a case falls within both Van Der Schaaf and the claimed requirements, overlap of the ranges has been proven. Thus, a prima facie case of obviousness exists (MPEP 2144.05 I).
Regarding claim 115, Van Der Schaaf teaches that the filament may be rolled on a spool (P 3, L 37).
Regarding claim 116, Van Der Schaaf teaches that the polymer used in the shell material (i.e. “the second polymer”) may be identical to one of the polymers used in the binder of the core material (i.e. “the first polymer”) (P 27, L 8-9).
Regarding claim 117, Van Der Schaaf teaches that the polymer used in the shell material may be any appropriate thermoplastic polymer (P 27, L 5-6). Further, Van Der Schaaf teaches that 
Further, the Examiner notes that since Van Der Schaaf teaches that the polymer used in the shell material (i.e. “the second polymer”) may be identical to one of the polymers used in the binder of the core material (i.e. “the first polymer”) (P 27, L 8-9), such a teaching implicitly teaches that there are embodiments wherein the polymer used in the shell material is not identical to one of the polymers used in the binder of the core material.
Regarding claim 119, Van Der Schaaf teaches that in the prior art, documents describing a fused deposition modeling process wherein filaments comprising an inorganic powder and a binder coated with a shell material comprising a thermoplastic polymer are not used, result in potential blistering on the surface or internal cracking and/or delamination of the article (P 1, L 38 – P 2, L 22). Further, Van Der Schaaf teaches that the use of shell material around a filament core improves mechanical stability, compared to filaments made of the same core but with no surrounding shell material (P 3, L 35-37). Based on the aforementioned teachings by Van Der Schaaf, an ordinarily skilled artisan would appreciate that the shell/jacket material of the filaments taught by Van Der Schaaf protect the core material from unintended deformation or damage.
Regarding claim 120, Van Der Schaaf teaches that in some embodiments, the polymer which constitutes the binder of the core material may be a polyoxymethylene (POM) copolymer, where the weight average molecular weight is in the range of 5,000-300,000 g/mol (P 12, L 14; P 14, L 16-18). Such a range overlaps with the claimed molecular weight range of greater than about 100,000 g/mol. As such, a prima facie case of obviousness exists.
121, Van Der Schaaf teaches that the inorganic powder may be a metal powder, metal alloy powder, or ceramic powder, for example (P 5, L 25-30).
Regarding claim 122, Van Der Schaaf teaches that densifying the powder includes sintering the three-dimensional object (P 35, L 6-7).
Regarding claim 123, Van Der Schaaf teaches that a polymer present in the binder system of the core may be, for example, a polyether which is preferably a polyalkylene glycol (P 16, L 16-17; P 17, L 26-27), or a polyurethane (P 16, L 3). The Examiner notes that polyethylene glycol is a polyalkylene glycol, and also that all polyurethanes inherently contain esters, due to the linking urethane groups (which are esters themselves) which are present in all polyurethanes by definition. Thus, Van Der Schaaf teaches a list of potential polymers present in the binder system of the core material, some of which are present within the list presented in the instant claim (polyethylene glycol and a urethane ester). As the claim requires that at least one of the polymers listed in the claim be present, Van Der Schaaf satisfies the limitations of the claim.
Regarding claim 124, Van Der Schaaf teaches that the inorganic powder in the core, which may be metal (P 5, L 25-30), may be present in amounts of 30-80 vol% (P 3, L 15-16). With respect to inorganic powder in the shell/jacket of the filament, Van Der Schaaf teaches that powder may be present in amounts of 0-20 vol% (P 3, L 29-30). Thus, in all cases, Van Der Schaaf teaches that the amount of powdered metal in the shell/jacket corresponds to a lower volumetric percentage than the volumetric percentage of powdered metal in the core.
Regarding claim 125, Van Der Schaaf teaches that the shell/jacket may contain no powdered metal (P 3, L 29-30; specific embodiments having 0 vol% inorganic powder in the shell described at P 30, L 10-11 & 39-40).

Claim 112 is rejected under 35 U.S.C. 103 as being unpatentable over WO 2017/009190 (“Van Der Schaaf”; of record) in view of “Biosurfaces: A Materials Science and Engineering Perspective: A1 – Physical, Thermal, and Mechanical Properties of Polymers”, 2015. John Wiley & Sons, Inc., pp 329-344 (“Balani”).
Regarding claim 112, Van Der Schaaf is silent as to the molecular weight of the polymer present in the binder of the shell/jacket material of the filament. Thus, Van Der Schaaf does not explicitly compare the molecular weights of the polymer(s) present in the core, and the polymer(s) present in the shell material.
Balani teaches that mechanical properties, including strength and toughness, depend on the molecular weight of a polymer (P 330, S A1.1.1.2, Par 3, L 1-3). Further, Balani teaches that as molecular weight of a polymer increases, its mechanical properties increase as well (P 330, S A1.1.1.2, Par 3, L 3-4). Balani also teaches that as molecular weight of a polymer decreases, viscosity decreases (P 330, S A1.1.1.2, Par 3, L 3-4). It is noted that Van Der Schaaf teaches that without the presence of the shell material when using brittle core material, it is not possible to consistently feed the highly brittle, ultra-low viscosity core-only material in conventional machines used in fused filament fabrication processes (P 4, L 6-8 & 11-13).
It would have been obvious to an ordinarily skilled artisan to utilize a polymer in the shell/jacket material having a greater molecular weight than the polymer used in the core of the filament. Polymers having greater molecular weight have greater mechanical properties such as toughness, which would be appreciated in the shell material of the filament of Van Der Schaaf, while polymers having lower molecular weight have lower viscosities, in line with Van Der Schaaf’s teaching of ultra-low viscosity binders used in the core material of the filament.

Claim 118 is rejected under 35 U.S.C. 103 as being unpatentable over WO 2017/009190 (“Van Der Schaaf”; of record) as evidenced by “Influence of sintering temperature on the shrinkage and geometrical characteristics of steel parts produced by powder metallurgy”, 2010. Journal of Materials Processing Technology, Vol 210, pp 1716-1725 (“Cristofolini”).
Regarding claim 118, Van Der Schaaf teaches that after sintering, the three-dimensional object is essentially free of the shell/jacket material (P 35, L 15-23). The Examiner notes that if the object is essentially free of the shell material which once surrounded each filament’s core material, the effective volume fraction of that shell material would be lowered relative to the total volume of the object, as well as to the total volume of each filament which makes up the object.
Regarding increasing the shrinkage of the three-dimensional object, Van Der Schaaf is silent as to any shrinking of the three-dimensional object. However, Van Der Schaaf does teach the step of sintering the object, generally at temperatures ranging from 750-1600°C (P 36, L 11-12). It is known in the art that shrinkage occurs during such a process (Cristofolini: S 1, Par 1, L 9-12; S 4.2; Fig. 9). Thus, an ordinarily skilled artisan would appreciate that the process taught by Van Der Schaaf would entail an increase in shrinkage of the three-dimensional object, during the step of sintering taught by Van Der Schaaf.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 2012/0231225 (“Mikulak”) – filament for extrusion-based additive manufacturing, comprising core and shell regions of varying composition and mechanical properties.
WO 2013/118009 (“Topolkaraev”) – a multi-component fiber having a polylactic acid core and a high molecular weight polymeric sheath which may absorb energy that arises from stress imparted during elongation of the composition during drawing, improving toughness of the fibers.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN C ANDERSON whose telephone number is (571)272-2842.  The examiner can normally be reached on M-Th 8:30 AM - 6:30 PM EST/EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH WALKER can be reached on (571) 272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.C.A./Examiner, Art Unit 1735                                                                                                                                                                                                        

/KEITH WALKER/Supervisory Patent Examiner, Art Unit 1735